                            UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION


 CONSTRUCTION MANAGEMENT,                          )
 INC.,                                             )
                                                   )
           Plaintiff,                              )
                                                   )   NO. 3:19-cv-00806
 v.                                                )
                                                   )
 PLATINUM HOSPITALITY, LLC,                        )
                                                   )
           Defendant.                              )

                                  MEMORANDUM OPINION

       This case arises from a hotel construction project. The general contractor, Construction

Management, Inc. (“CMI”), a South Dakota corporation (Doc. No. 9), brought this lawsuit,

invoking diversity jurisdiction, to collect money due for services rendered to the owner of the hotel

construction project, Platinum Hospitality, LLC (“Platinum”), a Tennessee limited liability

company. 1 Platinum has filed a motion to amend to assert counterclaims against CMI, and a motion

to join as party defendants and to bring counterclaims against CMI principals and agents, William

Coulson and Dustin Geditz, South Dakota citizens, and CMI’s subcontractors. 2 For the reasons

that follow, Platinum’s motions to amend and to join party defendants will be granted in part and

denied in part. As a result, the Court lacks complete diversity of citizenship because CMI and



       1
        The citizenship of a limited liability company is determine based upon its members. Delay
v. Rosenthal Collins Grp., LLC, 585 F.3d 1003, 1005 (6th Cir. 2009); see also 28 U.S.C. § 1332.
The members of Platinum, Minesh Shah, Bhabik Shah and Natvar Shah, are citizens of Tennessee.
(Doc. No. 45).
       2
         CMI’s subcontractors are: Charles DeWeese Construction, Inc. Innvantage Group, Inc.,
Davis Brothers Roofing, JFR Construction, J.S. Electric, LLC, K&A Construction, LLC and Reese
Enterprise, Inc. None are citizens of South Dakota.



   Case 3:19-cv-00806 Document 137 Filed 10/02/20 Page 1 of 9 PageID #: 1663
Coulson are South Dakota citizens, but this case will not be dismissed because the Court has

supplemental jurisdiction under 28 U.S.C. § 1367(a).

                                                 I.

       Platinum seeks permission to assert fifteen counts 3 against CMI, its alleged principals and

agents Coulson and Geditz, and CMI’s subcontractors arising from the hotel construction project.

Of the fifteen counts, there is a single count for breach of the hotel construction project contract

(Count II) against CMI.

       Platinum offers ten counts against CMI and Coulson. These counts primarily focus upon

CMI’s and Coulson’s alleged misfeasance and malfeasance prior to execution of and performance

under the hotel construction project contract. The centerpiece of these counts is that CMI and

Coulson allegedly failed to disclose that CMI did not have a valid Tennessee general contractor’s

license; misrepresented the status of its contractor’s license; misrepresented the extent of its

construction experience to mislead Platinum into entering the hotel construction project contract;

and then CMI and Coulson failed to perform as contractually required. Platinum relies on

representations, omissions, actions and inactions by CMI and Coulson, but also the disciplinary

action of the Tennessee Board of Licensing and Contractors against CMI. Specifically, the

Board’s decision to suspend CMI’s license while it was still building the hotel. From these core

allegations, Platinum seeks to bring against CMI and Coulson the following claims: declaratory

judgment of the rights and obligations under the contract, if any contract existed (Count I);

contractual indemnification and contribution (Count III); intentional and fraudulent

misrepresentation, as well as fraud (Count IV); negligent misrepresentation (Count V); fraudulent




       3
          Although the proposed counter-complaint alleges 16 counts there are only 15 because
there is no count XIII (Doc. No. 109-1 at 51–54).
                                                 2

   Case 3:19-cv-00806 Document 137 Filed 10/02/20 Page 2 of 9 PageID #: 1664
inducement to enter contract (Count VI); fraudulent omission (Count VII); violation of the

Tennessee Consumer Protection Act (Count X); conversion (Count XI); negligence per se (Count

XV); and implied contract/unjust enrichment (Count XVI).

       With respect to CMI, Coulson and CMI’s subcontractors, Platinum presents two counts.

Alleging that each engaged in unsatisfactory construction workmanship, unnecessary delays and

cost overruns, Platinum seeks damages for negligent construction and supervision (Count XII) and

equitable right to contribution (Count XIV).

       Finally, Platinum alleges a single count of civil conspiracy (Count IX) against CMI,

Coulson, and Geditz. Platinum alleges that “Coulso (sic), Geditz and CMI, entered into a common

design” to engage in the construction industry in Tennessee through misrepresentation of its

corporate status, its licensure, concealing their actions and fraudulently representing their status.

(Doc. No. 109-1 ¶ 204). Specifically, Platinum believes Coulson and Geditz, individually and

through other unnamed persons, combined, confederated and conspired with an unlawful purpose

and means to harm Platinum. (Id. ¶¶ 205, 208). Then, without any supporting factual allegations,

Platinum alleges that Coulson and Geditz, as corporate officers of CMI, “acted outside of the scope

of their employment with CMI to further their own personal purposes and not those of CMI,” based

upon CMI’s treatment of its subcontractors. (Id. ¶ 207).

       CMI, Coulson, Geditz and CMI’s subcontractor Reese Enterprises, Inc. all oppose

Platinum’s motion to amend. (Doc. Nos. 113 and 115). They argue that Platinum unduly delayed

filing its motion to amend and to join, failed to comply with the Local Rules, failed to plea with

particularity claims of fraud and negligence and, in any case, its amendment would be futile as a

matter of law. (Doc. Nos. 112 at 4–5; 113 at 6–10). For the most part, these arguments are not

persuasive given the liberal legal standard the Court must apply.



                                                 3

   Case 3:19-cv-00806 Document 137 Filed 10/02/20 Page 3 of 9 PageID #: 1665
                                                 II.

       As the parties acknowledge and concede, Rule 15 of the Federal Rules of Civil Procedure

requires that “the court should freely give leave [to amend] when justice so requires.” Fed. R. Civ.

P. 15(a)(2). Here, all of the allegations in Platinum’s proposed counter-complaint arise from the

hotel construction project because Platinum challenges the actions of CMI, Coulson, Geditz and

CMI’s subcontractors before, during, and after the hotel construction project. While Platinum has

previously made similar allegations in a different state lawsuit removed to this Court (Case No.

3:19-cv-00285, Doc. No. 1-1) and earlier in this case when it filed a third-party complaint (Doc.

No. 12), this is its first motion to amend in this case. Platinum’s motion to amend and to join was

filed before the initial case management conference and before the October 1, 2020 deadline to

file motions to amend in the Initial Case Management Order. (Doc. No. 123 at 5). There is no

substance to the argument that Platinum unduly delayed and the Court discerns no prejudice to any

party at this early stage of the case. The mechanics of Local Rule 15.01(a)(1) were satisfied

because Platinum filed a motion, supporting memorandum of law and proposed counter-complaint.

       CMI argues that Platinum failed to allege fraud with sufficient specificity to satisfy Rule 9

of the Federal Rules of Civil Procedure, so it would be futile to permit amendment. It is true that

Rule 9(b) requires allegations of time, place and content of the alleged fraud relied upon, the

fraudulent scheme, intent to engage in fraud and damages from the fraud. U.S. ex rel. Bledsoe v.

Community Health System, Inc., 501 F.3d 493, 504-05 (6th Cir. 2007). However, the proposed

counter-complaint does just that to put CMI and Coulson on sufficient notice of what Platinum

complains. A few examples from the proposed counter-complaint make this clear. In paragraphs

20-53, Platinum sets forth that starting in 2014 through 2015 Coulson mispresented CMI’s

licensure to Platinum and that it relied upon those misrepresentations to enter the hotel construction



                                                  4

   Case 3:19-cv-00806 Document 137 Filed 10/02/20 Page 4 of 9 PageID #: 1666
project contract. In paragraphs 54-72 of the proposed counter-complaint, it is alleged that in 2015

CMI was not truthful about its construction experience that Platinum relied upon to enter the hotel

construction project contract. Finally, in 2018 CMI admitted to the Tennessee Board of Licensing

and Contractors that it altered its license during the construction project, never told Platinum that

it did so, and in fact represented the opposite that its license had not been suspended. (Doc. No.

109-1 at 122-29). These are but some of Platinum’s factual allegations that satisfy Rule 9(b).

        While Platinum’s reason for filing the proposed counter-complaint remains a mystery, the

factual allegations and claims are proper under Rule 15, with one exception. The Court finds

Platinum’s claim of civil conspiracy (Count IX) against CMI, Coulson and Geditz is futile as a

matter of law. Platinum alleges a civil conspiracy that is entirely within the corporate framework

of CMI.     Based solely upon Coulson’s and Geditz’s actions to advance the conspiracy as

employees or agents of CMI, Platinum seeks damages based upon a “civil conspiracy,” also well

known as the doctrine of intracorporate conspiracy immunity. Application of this legal principle

should come as no surprise to CMI, Coulson, Geditz or Platinum’s attorney of record here because

very recently Judge Aleta A. Trauger dismissed the same claim in Construction Management, Inc.,

v. Expo Hospitality, LLC, case no. 3:19-cv-00298, 2020 WL 489461 (M.D. Tenn. January 30,

2020). Relying upon Tennessee Supreme Court cases, Judge Trauger concisely explained the

applicable legal principle as follows:

        For a claim of intracorporate conspiracy to be actionable, the complaint must allege
        that corporate officials, employees, or other agents acted outside of the scope of
        their employment and engaged in conspiratorial conduct to further their own
        personal purposes and not those of the corporations. There can be no actionable
        claim of conspiracy where the conspiratorial conduct alleged is essentially a single
        act by a single corporation acting through its officers, directors, employees, and
        other agents, each acting within the scope of his or her employment.

Id. at *6. (citations omitted).



                                                 5

   Case 3:19-cv-00806 Document 137 Filed 10/02/20 Page 5 of 9 PageID #: 1667
The civil conspiracy claim here is not saved by Platinum’s allegation that Coulson and Geditz

“acted outside” of their CMI corporate positions to further the civil conspiracy because Platinum

offers no factual allegations to support that conclusion directly or through a reasonable inference.

(Doc. No. 109-1 ¶ 207). Indeed, Platinum has done nothing more than to assert naked “labels”

and “conclusions” unadorned with factual allegations, which are legally insufficient to support a

civil conspiracy claim. Skipper v. Clark, 150 F. Supp. 3d 820, 829 (W.D. Ky. 2015). Platinum’s

motion to bring a civil conspiracy claim is futile because it could not withstand a Rule 12(b)(6)

motion to dismiss, Rose v. Hartford Underwriters Ins. Co., 203 F.3d 417, 420 (6th Cir. 2000), and

because mere “labels and conclusions … will not do,” Bell Atl. Corp. v. Twombly, 550 U.S. 544,

545 (2007). Accordingly, Platinum’s motion to amend to add Count IX and to join Geditz will be

denied.

                                                  III.

          Turning to Platinum’s request to add party defendants, it relies on Rule 13(h) of the Federal

Rules of Civil Procedure that permits joinder of parties as permitted in Rules 19 and 20. The new

party defendants that Platinum seeks to add are Coulson, Geditz and CMI’s subcontractors. The

addition of Coulson and Geditz would destroy diversity of citizenship because they, like CMI, are

citizens of South Dakota. However, given that Geditz is only named in Count IX that the Court

has concluded is improper, only Coulson’s presence would eliminate the Court’s subject matter

jurisdiction. Coulson, as noted above, is implicated in all fourteen of the remaining counts in

Platinum’s proposed counter-complaint.

          Platinum’s allegations against Coulson easily satisfy Rule 19 to require his addition as a

party defendant in this case. Rule 19 authorizes the addition of any person if, without that person,

the court “cannot accord complete relief among the existing parties.” Red. R. Civ. P. 19(a)(1)(A).



                                                   6

   Case 3:19-cv-00806 Document 137 Filed 10/02/20 Page 6 of 9 PageID #: 1668
Coulson, according to Platinum, is the leading actor who orchestrated the actions and inactions,

misrepresentations, fraud and trickery that induced Platinum to enter the hotel construction project

contract. As a principal in CMI, Coulson’s alleged central role in all of Platinum’s legal claims

makes him a person whose absence would impede and impair the Court’s ability to provide

complete remedial relief among the existing parties, if liability is established. For example,

Coulson will be a key witness to explain the circumstances, obligations and liabilities between

CMI and CMI’s subcontractors. His testimony will likely drive what amounts, if any, CMI is due

and what financial responsibility rests with CMI’s subsidiaries for their services on the hotel

construction project. Further, Coulson will be important to explain how CMI complied with the

Tennessee Board of Licensing and Contractors disciplinary action while CMI provided

construction services. If Coulson acted outside of his role as CMI’s agent, then crafting relief will

be problematic without his presence as a party.

       Likewise, CMI’s subcontractors presence as party defendants is critical if Platinum’s

claims of negligent construction and supervision are established because they will need to bear

some degree of the liability. Platinum’s claim of an equitable right to contribution will be

meaningless without the CMI’s subcontractors presence as party defendants. The Court concludes

that Rule 19 requires their participation as parties.

       Because the addition of Coulson as a party defendant eliminates complete diversity of

citizenship, the Court must consider whether supplemental jurisdiction is invoked under 28 U.S.C.

§ 1367. That section provides, in part, as follows:

       (a) Except as provided in subsections (b) and (c) or as expressly provided otherwise
       by Federal statute, in any civil action of which the district courts have original
       jurisdiction, the district courts shall have supplemental jurisdiction over all other
       claims that are so related to claims in the action within such original jurisdiction
       that they form part of the same case or controversy under Article III of the United



                                                   7

   Case 3:19-cv-00806 Document 137 Filed 10/02/20 Page 7 of 9 PageID #: 1669
       States Constitution. Such supplemental jurisdiction shall include claims that
       involve the joinder or intervention of additional parties.

       (b) In any civil action of which the district courts have original jurisdiction founded
       solely on section 1332 of this title, the district courts shall not have supplemental
       jurisdiction under subsection (a) over claims by plaintiffs against persons made
       parties under Rule 14, 19, 20, or 24 of the Federal Rules of Civil Procedure, or over
       claims by persons proposed to be joined as plaintiffs under Rule 19 of such rules,
       or seeking to intervene as plaintiffs under Rule 24 of such rules, when exercising
       supplemental jurisdiction over such claims would be inconsistent with the
       jurisdictional requirements of section 1332.

Subsection (a) allows this Court to exercise supplemental jurisdiction over “other claims” that do

not independently come within the Court’s jurisdiction, but are part of the original complaint

brought by CMI to collect money due from its work on the hotel construction project. Platinum’s

proposed counter-complaint asserts claims and adds parties that are related to the original claims

by CMI and are part of the same Article III “case or controversy.” Further, subsection (a)

specifically vests supplemental jurisdiction when those claims involve additional parties.

Platinum’s claims against Coulson and CMI’s subcontractors satisfy § 1367(a) because they arise

out of the hotel construction project. CMI, Platinum, Coulson and CMI’s subcontractors were all

involved in the construction project and this lawsuit will determine the extent of their respective

legal rights and obligations.

       Subsection (b) withdraws supplemental jurisdiction but that withdrawal does not apply

here. As explained by the Fifth Circuit in State National Insurance Company, Inc. v. Yates, 391

F.3d 577 (5th Cir. 2004):

       Section 1367(b), however, withdraws some of the jurisdiction that § 1367(a) would
       otherwise allow. Where, as here, the district court’s original jurisdiction is based
       solely on diversity, the district court does not have supplemental jurisdiction “over
       claims by Plaintiffs against persons made parties under Rule 14, 19, 20 or 24” when
       exercising supplemental jurisdiction over such claims would be inconsistent with
       the jurisdictional requirement of 28 U.S.C. § 1332, the statutory grant of diversity
       jurisdiction.



                                                 8

   Case 3:19-cv-00806 Document 137 Filed 10/02/20 Page 8 of 9 PageID #: 1670
Id. at 579 (internal emphasis and alterations omitted). In Yates, the Court of Appeals reversed the

district court’s dismissal under Rule 19 when the district court added a nondiverse defendant that

eliminated diversity of citizenship. The Court of Appeals relied on § 1367’s grant of supplemental

jurisdiction because the defendant, not the plaintiff sought to add the nondiverse defendant. Id. at

579-80.    The same logic applies here.         Platinum’s claims against Coulson and CMI’s

subcontractors are not claims by the Plaintiff, CMI. Platinum is the original defendant. Platinum

did not become a plaintiff for purpose of § 1367(b). As the Fifth Circuit held “’plaintiff’ in §

1367(b) refers to the original Plaintiff, [here CMI],—not to a defendant, [Platinum], that happens

also to be a counter-plaintiff ...” Id. at 580. This conclusion is supported by the Third, Fourth and

Fifth Circuit Courts of Appeals. Preferred Care of Delaware, Inc., v. Crocker, 173 F.Supp. 3d 505,

512 (W.D. Ky 2016) (“The Third, Fourth and Fifth Circuit Court of Appeals have addressed the

question of a court’s supplemental jurisdiction over a defendant’s counterclaim against a non-

diverse nonparty. All three Circuits have found that supplemental jurisdiction does indeed allow

the joinder of non-diverse counter-defendants.”) (citations omitted.)

       Accordingly, the Court has supplemental jurisdiction over Platinum’s claims per § 1367(a).

Platinum’s motion to remand will be denied because this case was not removed from state court.

(Doc. No. 1). The counter-complaint now becomes the operative pleading so the pending motions

to dismiss (Doc. Nos. 39; 46, 49, 60, 66, 79, and 102) will be denied as moot. Mata-Cuellar v.

Tennessee Dep’t of Safety, No. 3:10-0619, 2010 WL 3122635, at *2 (M.D. Tenn. Aug. 6, 2010).

       An appropriate order will enter.


                                              ____________________________________
                                              WAVERLY D. CRENSHAW, JR.
                                              CHIEF UNITED STATES DISTRICT JUDGE




                                                 9

   Case 3:19-cv-00806 Document 137 Filed 10/02/20 Page 9 of 9 PageID #: 1671
